Citation Nr: 0007020	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 510 A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 27, 1998 decision by the Board of Veterans' Appeals 
which denied an effective date prior to June 22, 1993 for the 
grant of service connection for tinnitus.

2.  Whether there was clear and unmistakable error in a 
February 27, 1998 decision by the Board of Veterans' Appeals 
which denied an effective date prior to September 1, 1995 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD) and headaches.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

The Board notes that a motion for reconsideration of the 
February 27, 1998, Board decision was denied in May 1998.  
This case comes before the Board on an April 1999 motion by 
the veteran as to clear and unmistakable error in the 
February 27, 1998 Board decision.


FINDINGS OF FACT

1.  An effective date prior to June 22, 1993 for the grant of 
service connection for tinnitus was denied by the Board in a 
February 27, 1998 decision.

2.  The veteran's simple allegation of clear and unmistakable 
error in the February 27, 1998, Board decision denying an 
earlier effective date for the veteran's award of service 
connection for tinnitus fails to meet the threshold pleading 
requirements for revision on the grounds of clear and 
unmistakable error.

3.  An effective date prior to September 1, 1995 for the 
grant of service connection for PTSD and headaches was denied 
by the Board in a February 27, 1998 decision.

4.  The veteran's simple allegation of clear and unmistakable 
error in the February 27, 1998, Board decision denying an 
earlier effective date for the veteran's award of service 
connection for PTSD and headaches fails to meet the threshold 
pleading requirements for revision on the grounds of clear 
and unmistakable error.

5.  It has not been shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's 
February 1998 decision were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran's allegation of clear and unmistakable error 
in the February 27, 1998, Board decision denying an effective 
date prior to June 22, 1993 for the grant of service 
connection for tinnitus fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).

2.  The veteran's allegation of clear and unmistakable error 
in the February 27, 1998, Board decision denying an effective 
date prior to September 1, 1995 for the grant of service 
connection for PTSD and headaches fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1999 statement, the veteran alleged clear and 
unmistakable error in the February 27, 1998 Board decision 
under 38 U.S.C.A. § 7111 (1999).  The veteran maintained that 
the effective dates of his awards for service connection for 
tinnitus, PTSD, and headaches should be the date of his 
discharge from service.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).
 
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).
 
The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.

The Board notes that the February 1998 Board decision 
considered whether an effective date earlier than June 22, 
1993, including the date of the veteran's separation from 
service, could be granted for the veteran's claim of 
tinnitus.  However, the Board observed that the veteran did 
not file a claim for tinnitus prior to June 1993.  The Board 
also considered whether an effective date earlier than 
September 1, 1995 could be granted for PTSD and headaches 
(claimed as mental anguish and pain).  The Board observed 
that the veteran did not file a claim for mental anguish and 
pain until September 1, 1995.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, as to the 
February 27, 1998, Board decision.  His allegation that his 
awards of service connection for tinnitus, PTSD, and 
headaches should be retroactive to his separation from 
service in September 1970, because the disorders have existed 
since that time is not a specific contention of error of fact 
or law in the February 1998 decision, as this information was 
before the Board at that time.  It appears that the veteran 
may be making an allegation as to how the facts were weighed 
in the Board decision, which cannot form the basis of a clear 
and unmistakable error claim.  See 38 C.F.R. § 20.1403(d)(3) 
(1999) (a disagreement as to how the facts were weighed or 
evaluated is an example of a situation which is not clear and 
unmistakable error in a Board decision).  

Therefore, the Board finds that the veteran has not set forth 
any bases for findings of error or any indication as to why 
the results of the February 27, 1998, Board decision would 
have been different but for the alleged errors.  Accordingly, 
in the absence of allegations that set forth clearly and 
specifically alleged clear and unmistakable errors of fact or 
law in the Board decision, the legal or factual bases for 
such allegations, and why the results would have been 
manifestly different but for the alleged error, the veteran's 
motion for revision of the February 27, 1998, Board decision 
is denied.  See 38 C.F.R. § 20.1404(b).

Stated differently, there was no legal merit to the claim 
when it was advanced to the Board in 1998 and there is no 
legal merit to the current allegations of clear and 
unmistakable error.  


ORDER

The motion for revision of the February 27, 1998, Board 
decision on the grounds of clear and unmistakable error as to 
a claim for an effective date prior to June 22, 1993 for the 
veteran's award of service connection for tinnitus is denied.  
The motion for revision of the February 27, 1998, Board 
decision on the grounds of clear and unmistakable error as to 
a claim for an effective date prior to September 1, 1995 for 
the veteran's award of service connection for PTSD and 
headaches is denied.




		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals


 


